Title: To George Washington from Colonel Moses Hazen, 23 January 1780
From: Hazen, Moses
To: Washington, George


          
            Dear General
            Cranes Mills [N.J.] 23d Jany 1780
          
          On receipt of your Excellencys letter of the 21st Instant I immediately Set about obtaining the Intelligance there in Directed; I have been to woodbridge and Employ’d one asher Randalph—who was to go on the Island the last evening; morris Hatfield of Elizabeth Town, I Sent over with the officer of the Flag yesterday, who Conducted mr Boswo[r]th; family and Effects to the Island by Governor Livingstons Pass—Hatfield Saith that he Saw a man on the Island who he could rely on; and who Told him; That Staten Island has not been reinforced—the same Troops Continue who remain much in the Same Position as they did before we went on the Island—That a Subalterns guard only is at and about Dungen’s mills; which Some times advance and at others retire a little—That the Sound from New York to Long Island and the Bay from york to Staten Island is open and Clear—That the Ice from york Island to Powler’s Hook is Exceeding Strong Sufficent to bear any weight whatever—and that the enemy are actually Transporting Cannon on the Ice from New York to Powlers Hook—That one Regiment at New York is under marching orders either for Powlers Hook; or Staten Island, he thinks the former—That Cannon was also Drawing to a heighth Some where on York Island where It was Said a fortification was to be errected; and that the enemy would break ground for that purpose in a Day or Two—That the enemy in New York ware much alarmed Expecting General washington’s Army which Lay in the Jerseys would march a Cross the Ice from Powlers Hook to York, as also that part of the army on North River to march down and Cross the Harlem River and form a Junction on the Island That Sr H: Clinton and Lord Cornwallis ware Safe arrived at Georgia with the Fleet and Transports, with the loss of a few Horses only—That the People in New york ware much Distress’d for want of wood—This is the Substance of what morris Hatfield Saith which I Took down from his own mouth; he is a man that is well recommended to me which is all I can Say for or against his Inform⟨ation⟩ he returned again Last evening to the Island; and will not be back untill the Night following—at woo[d]bridg I was Told that the mili⟨tia⟩ Continued to guard the Sound and Patroll on Staten Island.
          
          Your Excellencys favourable opinion of my abilities in leaving me to act as I may think best upon the Plan or a more extensive one than that which I proposed; with so Respecticable a body of men as I at present Command—will make me very assiduous and attentive in obtaining the best Information of the enemys Position in order if Possible to accomplish Something that may merit your Excellencys approbation—The marching at the Head of So many brave men to attack an enemies Post; is an Honr that every military man of any Rank must Glory in—I wish I could flatter my Self with a Probability of Surprising the enemy in any of their post on Staten Island—from Deckers point to the watering Place is Near Nine miles—go which road you will It is a Thick Settled Country; Intersected with many Cross roads—The Inhabitant bound either by Inclination or Compulsion to give Information to our Enemies of any; and all Such movements by us—The other end of the Island is at present Covered with militia guards and Patrolls Your Excellency will Please to remember I observed that the enemy might be Drove into their works, or perhaps Some of them made prisoners—a quantity of Hay and grain brought off—That I am Persuaded may be done at ⟨only⟩ very little more in the Present alert Situation of the enemy I am afraid would be Imprudent to attemp. For attacking the enemy in their works without a Probability of Affecting a Surprise might be attended with an expence that even if Successfull would exceed the value of the Purchase. I Shall Keep a watchfull eye and acquaint your Excellency with every thing I learn from the Situation and Position of the Enemy. The Time which your Excellency Proposed may be as Soon as I Shall be able to Satisfy my Self with respect to the Information I am Indeavouring to Collect; I wish it may be Such as would Justify a belief of the enemies being a little of[f] their guard; I am Dear General Your Excellencys most obedt and most Devoted Humle Servant
          
            Moses Hazen
          
          
            P:S: I have not nor Shall I Communicate any of these matters to any person what ever.
            
              M:H:
            
          
        